Citation Nr: 0918723	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for arthritis of the 
right knee.     

3.  Entitlement to service connection for gastroesophageal 
reflux disease with a hiatal hernia.   

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from March 3, 1983 to 
July 6, 1983, from March 1, 1998 to June 15, 1998, and from 
October 29, 2001 to September 14, 2003. He also had periods 
of service with the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  The Veteran currently 
resides within the jurisdiction of the Montgomery, Alabama 
VARO.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2006.  A copy of 
the transcript of that hearing is of record.

The Board notes that the issue of entitlement to service 
connection for tinnitus was originally developed for 
appellate review; however, service connection for tinnitus 
was ultimately granted by the RO in a November 2008 rating 
action.  Therefore, this issue is no longer before the Board.  

In a January 2008 decision, the Board remanded this case for 
additional development.  The Board finds that the Appeals 
Management Center (AMC)/RO complied with all of the January 
2008 Remand directives, except for the directives pertaining 
to the claim for service connection for sinusitis.  Thus, 
with the exception of the aforementioned claim, the purposes 
of the January 2008 Remand have been met and the case is 
ready for appellate consideration.  With respect to the claim 
for service connection for sinusitis, this issue is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the AMC in Washington, DC.    

FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the Veteran currently has shin splints.   

2.  The evidence undebatably shows that prior to the 
Veteran's second period of service, from March 1998 to June 
1998, and last period of service, from October 2001 to 
September 2003, he was diagnosed with degenerative arthritis 
of the right knee, and the relevant, competent evidence 
undebatably establishes that the Veteran's pre-existing 
degenerative arthritis of the right knee underwent no chronic 
worsening or permanent increase in severity during or as a 
result of active service. 

3.  The evidence undebatably shows that prior to the 
Veteran's second period of service, from March 1998 to June 
1998, and last period of service, from October 2001 to 
September 2003, he was diagnosed with gastroesophageal reflux 
disease (GERD); the evidence also undebatably shows that 
prior to the Veteran's last period of service, he was 
diagnosed with a hiatal hernia; the relevant competent 
evidence undebatably establishes that the Veteran's pre-
existing GERD with a hiatal hernia underwent no chronic 
worsening or permanent increase in severity during or as a 
result of active service.   


CONCLUSIONS OF LAW

1.  The veteran is not shown to have shin splints that were 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).

2.  The Veteran's right knee degenerative arthritis clearly 
and unmistakably pre-existed the Veteran's second period of 
service, from March 1998 to June 1998, and last period of 
service, from October 2001 to September 2003, and clearly and 
unmistakably was not aggravated during active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008); VAOPGCPREC 3-2003.          

3.  The Veteran's GERD clearly and unmistakably pre-existed 
the Veteran's second period of service, from March 1998 to 
June 1998, and last period of service, from October 2001 to 
September 2003; the Veteran's hiatal hernia clearly and 
unmistakably pre-existed the Veteran's last period of 
service; the Veteran's GERD with a hiatal hernia clearly and 
unmistakably was not aggravated during active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008); VAOPGCPREC 3-2003.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2004 and February 2008 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2004 and February 2008 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the February 2008 letter informed him about how VA 
determines effective dates and disability ratings, as 
required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in July 2004, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in February 2008, after the decision that is 
the subject of this appeal.  As to any timing deficiency with 
respect to this notice, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error in a VCAA notice 
should be presumed prejudicial.  The claimant bears the 
burden of demonstrating such error.  VA then bears the burden 
of rebutting the presumption by showing that the essential 
fairness of the adjudication has not been affected.  Id.        

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where service connection for shin 
splints, arthritis of the right knee, and GERD with a hiatal 
hernia is denied, which moots any question regarding a rating 
or effective date for a grant of service connection and a 
rating.  Such a lack of timely notice did not affect or alter 
the essential fairness of the RO's decisions that are the 
subject of this appeal.  While the Veteran does not have the 
burden of demonstrating prejudice, it is pertinent to note 
that the evidence does not show, nor does the Veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in September 2004 and October 2008 which were 
thorough in nature and adequate for the purposes of deciding 
these claims.  Thus, VA has no further duty to provide an 
examination or opinion with regard to his service connection 
claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Pertinent Law and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Certain chronic disabilities, to include arthritis and peptic 
ulcer (gastric or duodenal), are presumed to have been 
incurred in service if manifest to a degree of 10 percent or 
more within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted where the evidence of 
record establishes that a particular injury or disease 
resulting in disability, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

A veteran is presumed to have been in sound condition at 
service entrance except as to defects, infirmities, or 
disorders noted, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
service.  38 U.S.C.A. § 1111. The implementing regulation, 38 
C.F.R. § 3.304(b), similarly provides that "[t]he veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."  38 C.F.R. § 3.304(b).  A 
veteran thus enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the veteran has a disease or injury that subsequently 
becomes manifest during service.  Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
veteran cannot bring a claim for service connection for that 
disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003; Wagner, supra.  




IV.  Shin Splints

In the instant case, the Veteran contends that he currently 
has shin splints which are related to his period(s) of 
service.  He notes that during service, he was diagnosed with 
shin splints.  The Veteran maintains that after his 
discharge, he continued to experience shin splints.  

The Veteran's service treatment records show that in February 
1983, he underwent an enlistment examination.  At that time, 
his lower extremities were clinically evaluated as 
"normal."  The remaining records from his first period of 
active service, from March to July 1983, are negative for any 
complaints or findings of shin splints.  In May 1983, the 
Veteran elected not to undergo a separation examination.  

The Veteran's reserve treatment records reflect that in 
October 1987, April 1991, and February 1998 physical 
examinations, the Veteran's lower extremities were clinically 
evaluated as "normal."  

The service treatment records from the Veteran's second 
period of active service, from March to June 1998, show that 
in April 1998, he received treatment for shin splints on two 
occasions.  In May 1998, the Veteran was once again treated 
for shin splints.     

The service treatment records from the Veteran's third period 
of active service, from October 2001 to September 2003, are 
negative for any complaints or findings of shin splints.       

In October 2008, the Veteran underwent a VA examination.  At 
that time, he stated that during service, he developed 
bilateral shin pain while running.  He was treated with light 
duty and walking only.  According to the Veteran, he did not 
have any episodes of shin splints during his last period of 
active service from 2001 to 2003.  He indicated that since 
his discharge in 2003, he had not had any episodes of shin 
splints because he had stopped running.  The Veteran denied 
any trauma or injury to his shins.  Following the physical 
examination, the diagnosis was bilateral anterior compartment 
syndrome (shin splints).  The examiner reported that the 
Veteran did not currently have any symptoms or residuals of 
the shin splints.  There was no specific injury or trauma in 
the service that aggravated the Veteran's condition.  
According to the examiner, shin splints were a condition of 
anterior compartment deconditioning.  The examiner concluded 
that although the Veteran had shin splints in the service, 
his symptoms had resolved completely.     

Direct service connection requires a finding that there is a 
current disability that has a relationship to injury or 
disease during service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  In the instant case, there is no competent 
medical evidence showing that the Veteran currently has shin 
splints.  In this regard, the Board recognizes that the 
Veteran was treated for shin splints during service.  
However, in the October 2008 VA examination report, the 
examiner specifically stated that the Veteran's in-service 
symptoms had completely resolved, and that the Veteran did 
not currently have any symptoms or residuals of the shin 
splints.  

In this case, the only evidence of record supporting the 
Veteran's claim is his own lay opinion that he currently has 
shin splints that are related to his period(s) of military 
service, specifically to his in-service diagnosed shin 
splints.  However, the Veteran has not been shown to possess 
the training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his lay 
opinion thus does not constitute competent medical evidence 
and lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In light of the above, the Board finds that there is no 
medical evidence of record showing that the Veteran currently 
has shin splints.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for shin splints.  Accordingly, 
service connection for this disability must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


V.  Arthritis of the Right Knee

As previously stated, a veteran is presumed to have been in 
sound condition at service entrance except as to defects, 
infirmities, or disorders noted, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before service.  38 U.S.C.A. § 1111.  In this case, 
the evidence clearly and unmistakably demonstrates that the 
Veteran had degenerative arthritis of the right knee prior to 
his second period of service, from March 1998 to June 1998, 
and last period of service, from October 2001 to September 
2003.  The Board recognizes that the evidence of record does 
not include entrance examination reports relative to the 
Veteran's re-entry into service in March 1998 and October 
2001.  However, in April 1997, the Veteran underwent a 
periodic physical examination while he was in the reserves.  
His lower extremities were clinically evaluated as 
"abnormal."  The examiner noted that the Veteran had 
crepitance in his right knee and scars from pervious right 
knee surgeries in 1985 and 1994.  The diagnosis was 
degenerative arthritis of the right knee.  Thus, the evidence 
clearly and unmistakably demonstrates that the Veteran had 
degenerative arthritis of the right knee prior to his second 
and last periods of service.  VAOPGCPREC 3-2003; see also 
Wagner, supra.  

The next question for the Board is whether the evidence 
clearly and unmistakably demonstrates that the Veteran's 
degenerative arthritis of the right knee was not aggravated 
by service.  In this regard, the service treatment records 
from the Veteran's second period of service are negative for 
any complaints or findings of right knee arthritis.  The 
Veteran's service treatment records from his last period of 
service reflect that in December 2001, he was treated for 
complaints of pain in his right knee for the past 14 days.  
The physical examination showed that he had crepitus in his 
right knee.  Lachman's test was negative.  He had a full 
range of motion with no edema.  Strength was 5/5, and he had 
slight pain with deep knee bends.  In March 2002, the Veteran 
underwent a follow-up evaluation for his right knee pain.  At 
that time, the examiner stated that the Veteran's pain had 
improved since he had started running on a stationary bike.  
The examiner reported that x-rays of the Veteran's right knee 
which were taken in January 2002 showed narrowed 
patellofemoral joint and osteophytes arising from the 
posterior patella.  The assessment was degenerative joint 
disease of the right knee. 

In September 2004, the Veteran underwent a VA examination.  
At that time, the examiner stated that the Veteran had 
surgery on his right knee for torn cartilage in 1985 and 
again in the 1990's.  The physical examination showed that 
the right knee had discomfort on full extension and some 
crepitus, but there was full range of motion.  An x-ray of 
the Veteran's right knee was reported to be normal.  After 
the physical examination and a review of the Veteran's x-ray, 
the examining physician diagnosed the Veteran with arthralgia 
of the right knee.

In April 2008, the RO received a private medical statement 
from C.W.H., M.D., dated in December 1999.  In the statement, 
Dr. H. stated that the Veteran had undergone an arthroscopic 
lateral release of his patella, right knee, in 1994, with 
complete recovery and no residual physical impairment as a 
result of the surgical procedure.  According to Dr. H., the 
Veteran was capable of heavy labor activity and should meet 
requirements for the job of freight train employee, which 
included working around hazardous machinery, prolonged 
walking on uneven terrain, and climbing vertical ladders on 
the sides of rail cars.         

A VA examination was conducted in October 2008.  At that 
time, the examiner stated that he had reviewed the Veteran's 
claims file.  The examiner noted that according to the 
Veteran, he had a history of injuring his right knee while 
playing softball in 1985.  He was subsequently diagnosed with 
a cartilage tear and underwent an open cartilage repair.  The 
Veteran recovered and had no pain until 1992, when he 
developed pain in his right knee.  There was no specific 
injury or trauma at that time.  He subsequently underwent an 
arthroscopic cartilage repair.  After surgery, his right knee 
improved.  In 2001, the Veteran was called up for active 
service and he became more physically active.  The Veteran 
started to experience right knee pain.  He denied any 
specific injury or trauma during his last period of service 
from 2001 to 2003.  The Veteran was diagnosed with 
degenerative joint disease of the right knee.  According to 
the Veteran, after his discharge, he continued to have pain 
in his right knee.  The physical examination showed that the 
Veteran had a normal gait.  Range of motion of the right knee 
was from zero to 100 degrees.  X-rays of the Veteran's right 
knee were reported to show minor patellofemoral degenerative 
arthrosis.  Following the physical examination and a review 
of the Veteran's x-rays, the examiner diagnosed the Veteran 
with right knee osteoarthritis.  The examiner noted that the 
Veteran's right knee arthritis was a pre-existing condition 
prior to his last period of service from 2001 to 2003.  
According to the examiner, the Veteran's initial injuries 
with the damage to the cartilage, and also the surgeries that 
he had, predisposed him to osteoarthritis.  The injuries and 
surgeries occurred prior to the Veteran's periods of service.  
The examiner opined that the Veteran suffered no further 
injury or trauma that accelerated his right knee condition 
while he was in the service from 2001 to 2003.  The examiner 
stated that there was no evidence of anything in his service 
which caused an acceleration of his pre-existing condition 
beyond that of the natural progression of his disease.      

In light of the above, the Board finds that the evidence of 
record does not indicate that the Veteran's degenerative 
arthritis of the right knee, which existed prior to his 
second and last periods of service, increased in severity 
during, or due, to service.  The examiner from the Veteran's 
October 2008 VA examination reported that the Veteran's 
initial right knee injuries and surgeries predisposed him to 
osteoarthritis.  Those injuries and surgeries did not occur 
during any of the Veteran's periods of active duty.  The 
examiner stated that there was no evidence of anything in the 
Veteran's period of service from 2001 to 2003 which caused an 
acceleration of his pre-existing condition beyond that of the 
natural progression of his disease.  The Board also notes 
that the service treatment records from the Veteran's second 
period of service are negative for any complaints or findings 
of right knee arthritis.  Thus, the Board concludes that the 
Veteran's right knee arthritis clearly and unmistakably was 
not aggravated in service.   

The Court has stated that the standard of proof for rebutting 
the presumption of soundness is not merely evidence that is 
cogent and compelling, i.e., a sufficient showing, but 
evidence that is clear and unmistakable, i.e., undebatable.  
See Cotant v. Principi, 17 Vet. App.  116, 132, citing 
Vanerson v. West, 12 Vet. App. 254, 261 (1999).  Further, the 
implementing regulation pertaining to evidence that rebuts 
the presumption of soundness equates clear and unmistakable 
evidence to that which is obvious and manifest.  38 C.F.R. 
§ 3.04.           

For the reasons discussed above, the Board finds that when 
the evidence is viewed as a whole, it is obvious that the 
Veteran had degenerative arthritis of the right knee prior to 
his second and last periods of service, and that it did not 
increase in severity during or as a result of service.  The 
Board therefore finds that the probative evidence clearly and 
unmistakably establishes that the Veteran's right knee 
arthritis existed before his acceptance and enrollment into 
service in March 1998 and October 2001, and the probative 
evidence clearly and unmistakably establishes that the pre-
existing right knee arthritis was not permanently aggravated 
during the Veteran's second and last periods of service.     

The Board notes that it is not necessary to address the issue 
of aggravation under the provisions of 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b).  This statute and regulation do not 
apply to this case because the Board has determined under 
38 U.S.C.A. § 1111 that the evidence clearly and unmistakably 
demonstrates that the Veteran's right knee arthritis was not 
aggravated by active service.  See VAOPGCPREC 3-2003.  The 
Board concludes that right knee degenerative arthritis pre-
existed active service and was not aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 
3.304.  As the Veteran's right knee degenerative arthritis 
was not incurred in or aggravated by active military duty, 
service connection is not warranted.  38 U.S.C.A. §§ 1110, 
1111; 38 C.F.R. §§ 3.303, 3.306.             


VI.  GERD with a Hiatal Hernia

According to the Veteran's service treatment records from his 
second period of service, from March 1998 to June 1998, he 
sought treatment for an unrelated disorder in May 1998.  At 
that time, the diagnoses included a history of GERD and the 
Veteran was prescribed Prilosec.

Private medical records, dated from August 1998 to March 
1999, show that in August 1998, the Veteran was treated for 
peptic ulcer disease.  At that time, he stated that he had 
had dyspepsia for four years.  The Veteran reported that he 
had been told in the past that he probably had peptic ulcer 
disease.  He received subsequent intermittent treatment for 
peptic ulcer disease.  In October 1998, the Veteran underwent 
an esophagogastroduodenoscopy (EGD) with biopsy.  The 
findings showed that there was a hiatus hernia sac extending 
from 37 to 39 centimeters.  There was also a short segment 
Barrett esophagus extending for approximately 1 to 1.5 
centimeters from the upper brim of the hiatus hernia along 
the left side.  Biopsies were taken from that area of Barrett 
esophagus.  There were no ulcers.  The gastric mucosa and the 
duodenal bulb and second portion of the duodenum were normal 
with no ulcers, erosions, polyps, or masses.  The pyloric 
opening was somewhat misshaped consistent with probable 
previous peptic ulcer disease, though there was no luminal 
compromise and there were no ulcers within the channel at 
that time.  The diagnoses were of a hiatus hernia with short 
segment Barrett esophagus, status post biopsy; minimal band-
like stricture in the esophagus; and mild pyloric deformity.   

The Veteran's service treatment records from his last period 
of service, from October 2001 to September 2003, show that in 
March 2002, he was treated for an unrelated disorder.  At 
that time, the examiner noted that the Veteran was not taking 
Motrin secondary to an increase in GERD symptoms.

A VA examination was conducted in September 2004.  At that 
time, the Veteran stated that he took Prilosec for acid 
reflux daily.

In October 2008, the Veteran underwent a VA examination.  At 
that time, the examining physician stated that he had 
reviewed the Veteran's claims file.  The examiner noted that 
according to the Veteran, he had GERD and it first appeared 
during active duty in 1998.  The Veteran indicated that he 
started to have dyspepsia symptoms, including upset stomach 
and heartburn with certain foods.  He denied any nausea or 
vomiting.  According to the Veteran, he was given medication, 
including antibiotics for H. pylori treatment, but he 
continued to suffer from his dyspepsia symptoms.  The 
examining physician noted that the Veteran had an EGD which 
showed hiatal hernia and esophagitis.  The Veteran 
subsequently started to take acid suppression medication 
every day.  When he took the medication, he had no symptoms.  
During his last period of service, from 2001 to 2003, he had 
no active flare-ups.  The physical examination showed that 
the Veteran's abdomen was soft and nontender.  The Veteran 
had normal active bowel sounds and there was no epigastric 
tenderness.  Following the physical examination, the examiner 
stated that the Veteran had clearly documented GERD; the 1998 
EGD confirmed that diagnosis.  According to the examiner, the 
private medical notes revealed that the Veteran had GERD and 
dyspepsia symptoms since 1994.  After the EGD, the Veteran 
was placed on a course of treatment which improved his 
symptoms.  This also included his time in the service from 
2001 to 2003.  The examiner opined that there was nothing 
documented to show that the Veteran had a worsening, or 
aggravation, of that condition while in the service.  He had 
his symptoms under control and his medication dose remained 
the same.     

In light of the above, the Board finds that the evidence 
clearly and unmistakably demonstrates that the Veteran had 
GERD prior to his second and last periods of service.  The 
evidence also clearly and unmistakably demonstrates that the 
Veteran had a hiatal hernia prior to his last period of 
service.  VAOPGCPREC 3-2003; see also Wagner, supra.  In the 
October 2008 VA examination report, the examiner stated that 
a review of the Veteran's October 1998 private EGD report 
confirmed that the Veteran had GERD.  Thus, only four months 
after the Veteran's discharge from his second period of 
service in June 1998, he had a diagnosis of GERD.  In 
addition, the examiner indicated that according to private 
medical records, the Veteran had GERD and dyspepsia symptoms 
since 1994.  Moreover, the Veteran's service treatment 
records from his second period of service show that in May 
1998, the Veteran stated that he had a history of GERD and 
was prescribed Prilosec.  Therefore, given the conclusion 
from the examiner from the Veteran's October 2008 VA 
examination that the Veteran had clearly documented GERD, 
confirmed by the October 1998 EGD, with a history of GERD 
dating back to 1994, the Board finds that the evidence 
clearly and unmistakably demonstrates that the Veteran had 
GERD prior to his second and last periods of service.  The 
Board also finds that given that the Veteran was diagnosed 
with a hiatal hernia after the October 1998 EGD, the evidence 
clearly and unmistakably demonstrates that the Veteran had a 
hiatal hernia prior to his last period of service, from 
October 2001 to September 2003.   

The next question for the Board is whether the evidence 
clearly and unmistakably demonstrates that the Veteran's GERD 
and hiatal hernia were not aggravated by service.  In regard 
to the Veteran's GERD, a review of the service treatment 
records from the Veteran's second period of active duty shows 
that in May 1998, it was noted that the Veteran had a history 
of GERD and was prescribed Prilosec.  The remaining records 
are negative for any complaints or findings of GERD.  In 
addition, the Board recognizes that the service treatment 
records from the Veteran's last period of service show that 
in March 2002, it was noted that the Veteran was not taking 
Motrin secondary to an increase in GERD symptoms.  However, 
the remaining records do not show that the Veteran received 
any subsequent treatment for his GERD.  Moreover, in the 
October 2008 VA examination report, the examiner stated that 
after the Veteran was put on medication in 1998, his GERD 
symptoms greatly improved.  The examiner opined that there 
was nothing documented in the service treatment records from 
the Veteran's last period of service, from October 2001 to 
September 2003, that showed that the Veteran had a worsening 
or aggravation of his condition.  He had his symptoms under 
control and his medication dose remained the same.  
Therefore, in light of the above, the Board finds that the 
evidence of record does not indicate that the Veteran's GERD, 
which existed prior to his second and last periods of active 
service, increased in severity during, or due, to service.  
Accordingly, the Board concludes that the Veteran's GERD 
clearly and unmistakably was not aggravated in service.          

In regard to the Veteran's pre-existing hiatal hernia, the 
Board observes that the service treatment records from the 
Veteran's last period of active service were negative for any 
complaints or findings of a hiatal hernia.  Therefore, the 
Board finds that the evidence of record does not indicate 
that the Veteran's hiatal hernia, which existed prior to his 
last period of active service, increased in severity during, 
or due, to service.  Accordingly, the Board concludes that 
the Veteran's hiatal hernia clearly and unmistakably was not 
aggravated in service.         

For the reasons discussed above, the Board finds that when 
the evidence is viewed as a whole, it is obvious that the 
Veteran had GERD prior to his second and last periods of 
service, and that he had a hiatal hernia prior to his last 
period of service, and that neither increased in severity 
during or as a result of service.  The Board therefore finds 
that the probative evidence clearly and unmistakably 
establishes that the Veteran's GERD existed before his 
acceptance and enrollment into service in March 1998 and 
October 2001, and hiatal hernia existed before his acceptance 
and enrollment into service in October 2001, and that the 
probative evidence clearly and unmistakably establishes that 
the pre-existing GERD with a hiatal hernia was not 
permanently aggravated during the Veteran's period(s) of 
active service.   

The Board notes that it is not necessary to address the issue 
of aggravation under the provisions of 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306(b).  This statute and regulation do not 
apply to this case because the Board has determined under 
38 U.S.C.A. § 1111 that the evidence clearly and unmistakably 
demonstrates that the Veteran's GERD with a hiatal hernia was 
not aggravated by active service.  See VAOPGCPREC 3-2003.  
The Board concludes that GERD with a hiatal hernia pre-
existed active service and was not aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 
3.304.  As the Veteran's GERD with a hiatal hernia was not 
incurred in or aggravated by active military duty, service 
connection is not warranted.  38 U.S.C.A. §§ 1110, 1111; 
38 C.F.R. §§ 3.303, 3.306.   

Lastly, the Board recognizes that in August 1998, within one 
year from the Veteran's discharge in June 1998, the Veteran 
was diagnosed with peptic ulcer disease.  However, there is 
no evidence showing that the Veteran's peptic ulcer disease 
was manifested to a degree of 10 percent or more at that 
time.  See 38 C.F.R. § 4.114, Diagnostic Codes 7304, 7305 
(2008).  In this regard, in October 1998, two months after 
the Veteran's initial treatment for peptic ulcer disease in 
August 1998, the Veteran underwent an EGD with biopsy.  The 
biopsies showed that there were no ulcers.  The Board 
recognizes that the pyloric opening was somewhat misshaped 
consistent with probable previous peptic ulcer disease.  
Nevertheless, there were no ulcers within the channel at that 
time.  Therefore, in light of the above, although the private 
medical records show intermittent treatment for peptic ulcer 
disease from August to November 1998, the records do not show 
that the Veteran's peptic ulcer disease was manifested to a 
degree of 10 percent or more during that time to warrant 
service connection on a presumptive basis.  38 C.F.R. 
§ 3.309.  


ORDER

Entitlement to service connection for shin splints is denied.

Entitlement to service connection for degenerative arthritis 
of the right knee is denied.     

Entitlement to service connection for gastroesophageal reflux 
disease with a hiatal hernia is denied.   


REMAND

In regard to the Veteran's claim of entitlement to service 
connection for sinusitis, the Board notes that in the 
Veteran's December 2006 Travel Board hearing, he testified 
that during service, his Military Occupational Specialty 
(MOS) was as a chemical specialist and, as such, he was 
exposed to smoke generator units. According to the Veteran, 
due to that exposure, he developed problems with his sinuses.  
He maintained that after his discharge from his last period 
of service, from October 2001 to September 2003, he continued 
to experience sinusitis.

The Veteran's DD Form 214, Certificate of Release or 
Discharge From Active Duty, shows that he served in the 
United States Army from October 2001 to September 2003, with 
service in Korea from May to July 2002, and service in 
Afghanistan from December 2002 to June 2003.  His MOS was as 
a chemical specialist.

In a January 2008 decision, the Board remanded this claim.  
At that time, the Board stated that it was the Veteran's 
contention that he was exposed to smoke from smoke pots while 
serving in his duty as a chemical specialist.  Given that the 
Veteran's MOS during his last period of service was as a 
chemical specialist, the Board conceded that it was likely 
that he was exposed to smoke while serving in that position.  
Since he had alleged that he currently had sinusitis, the 
Board concluded that a VA examination was warranted in order 
to determine the nature and etiology of any sinusitis.  Thus, 
the RO was directed to afford the Veteran a respiratory 
examination to determine the nature, severity, and etiology 
of any sinusitis found.  After a review of the examination 
findings and the entire evidence of record, the examiner was 
requested to render an opinion as to whether any sinusitis 
was related to the Veteran's period(s) of military service.  
The examiner was directed to specifically address the 
question of whether any degree of sinusitis began as a result 
of in-service smoke exposure due to the Veteran's MOS as a 
chemical specialist. 

In October 2008, the Veteran underwent a VA examination.  At 
that time, the examiner stated that according to the Veteran, 
he had experienced allergic sinus issues all of his life.  
The Veteran indicated that his sinus symptoms had increased 
while he was in the military and that he had a few sick call 
visits when he needed an injection.  He reported that his 
symptoms were seasonal and that dust also caused flare-ups.  
The Veteran noted that he was exposed to exhaust in the 
service.  According to the Veteran, he had intermittent 
symptoms during his last period of service from 2001 to 2003, 
and only had to seek treatment on one occasion when he was 
stationed in Utah and the dry air and altitude aggravated his 
symptoms.  Following the physical examination, the examiner 
diagnosed the Veteran with sinusitis.  The examiner indicated 
that the Veteran's sinusitis was not a chronic condition but 
an intermittent condition.  The examiner reported that 
according to the Veteran, he had had sinus issues all of his 
life.  Thus, the examiner noted that the Veteran had sinus 
symptoms prior to his last period of service, from 2001 to 
2003.  In addition, it was the examiner's opinion that there 
was no evidence that the pattern of the Veteran's sinus 
symptoms changed or worsened during his time in the service; 
the pattern of his symptoms before and after the service was 
the same.  The examiner noted that there was no documentation 
that the Veteran's sinusitis was an active medical issue when 
he was in the service.  

Upon a review of the October 2008 VA examination report, the 
Board finds that the examiner did not provide the requested 
nexus opinion; rather, he addressed the question of whether 
there was aggravation of a pre-existing disability.  
Specifically, he concluded that because the Veteran had 
experienced sinus problems all of his life, that his 
sinusitis pre-existed his periods of service, and was not 
aggravated thereby.  However, the Board notes that the 
Veteran's service treatment records are negative for any 
complaints or findings of sinusitis.  In fact, they show that 
the Veteran's sinuses were repeatedly clinically evaluated as 
"normal," and the Veteran repeatedly denied any problems 
with his sinuses.  Accordingly, the presumption of soundness 
is not rebutted, and the pertinent question in this case is, 
as stated above, whether any currently diagnosed sinusitis is 
related to the Veteran's period(s) of active service, to 
specifically include any in-service smoke exposure due to the 
Veteran's MOS as a chemical specialist.  VAOPGCPREC 3- 2003; 
Wagner, supra.  Given that the examiner did not address the 
aforementioned pertinent question, it is the Board's 
determination that the RO has not complied with the 
instructions from the January 2008 remand.  The Court has 
stated that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand of the Board or the Court is not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a respiratory 
examination to determine the nature, 
severity, and etiology of any sinusitis 
found.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination. All necessary special 
studies or tests are to be accomplished.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner should presume that the veteran's 
sinuses were normal upon entry into his 
periods of service and provide an opinion 
as to whether any currently diagnosed 
sinusitis is related to the Veteran's 
period(s) of military service.  The 
examiner must specifically address the 
question of whether any degree of 
sinusitis began as a result of in-service 
smoke exposure due to the Veteran's MOS as 
a chemical specialist.  If no disability 
is found, or no link to military service 
is found, such findings and conclusions 
must be affirmatively stated.  The 
rationale for the examiner's opinions must 
be set forth in detail. 

2.  After completion of the above, and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


